DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 11, 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.
The rejections under 35 U.S.C. 112(b) in the last office action have been withdrawn in light of the amendment to the claims.

Election/Restrictions
Claim 5 remains as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 27, 2020.

Response to Arguments
Applicants’ arguments filed as part of the submission with respect to Claims 1 through 4 have been fully considered, but are now moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, the phrase of “the other steel plate” (line 4) lacks positive antecedent basis.  It appears that the phrase is referring to “another steel plate” (line 6 of Claim 1) previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2016/0141942 to Boker (hereinafter “Boker”).
Claim 1:  Boker discloses a method of manufacturing laminated steel plates by laminating a plurality of steel plates (e.g. ¶ [0050]), the method comprising:
an application process of applying an adhesive agent on a surface of each of the steel plates (e.g. with nozzles 16, Fig. 10, ¶¶ [0081], [0084]); and
a lamination process of laminating a steel plate, on which the adhesive agent is applied, and another steel plate while shifting positions of the steel plates about an axis (e.g. 17, in Fig. 10), which extends in a thickness direction of the steel plate, with each other in a circumferential direction of the steel plates (see arrow in Fig. 10), and causing the steel plate, to which the adhesive agent is applied, to adhere to the other steel plate by using the adhesive agent (e.g. ¶ [0085]); 
wherein, in the application process, the adhesive agent is applied such that the adhesive agent becomes in an annular shape that is continuous about the axis when the steel plate and the other steel plate are adhered by the adhesive agent in the lamination process (e.g. ¶¶ [0045], [0051], [0088]).
Claim 2:  Boker further discloses that the adhesive agent is applied on the surface of the steel plate in a plurality of spots (via each nozzle 16, Fig. 10) before the steel plate and the another steel plate are adhered by the adhesive agent in the lamination plates.
Claim 3:  Boker further discloses that all the steel plates on which the adhesive agent is applied in the application process are supplied to the lamination process (e.g. via station 1, in Fig. 1, ¶ [0050]).
Claim 4:  Boker further discloses that the application process and the lamination process are performed in a common manufacturing apparatus (e.g. 10, Fig. 1).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boker in view of U.S. Publication 2007/0096587 to Ionel et al (hereinafter “Ionel”).
Boker discloses the claimed manufacturing method as relied upon above in Claim 1, further including that the laminated steel plates are formed as a stator core obtained by laminating the plurality of steel plates having annular shapes; and
in the application process, the adhesive agent is applied such that the adhesive agent becomes in the annular shape that is continuous about the axis (e.g. ¶ [0088]) (i) at inside (e.g. inner nozzle 16, in Fig. 10) in the radial direction from a circumferential edge of the steel plate and (ii) at an outside (e.g. outer nozzle 16, in Fig. 10) in the radial direction from the circumferential edge of the steel plate, when the steel plate and the another steel plate are adhered by the adhesive agent in the lamination process (e.g. ¶ [0101]).
Boker does not mention any details as to the structure of the stator core, or specifically that the stator core includes a plurality of teeth that protrudes toward inside in a radial direction of the steel plate.
However, stator cores with steel plates that include a plurality of teeth that protrude toward inside in a radial direction of the steel plate is well-known in the manufacturing methods of stators.  For example, Ionel discloses a manufacturing method for a stator core (e.g. 65, in Figs. 4 and 5) that includes laminating steel plates (e.g. 135) with an adhesive agent (e.g. ¶ [0053]).  The steel plates include a plurality of teeth (e.g. 100) that protrude toward inside in a radial direction of the steel plate (e.g. Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator core of Boker with a plurality of teeth, as taught by Ionel, to provide an art-recognized equivalent stator core having the same purpose of operation in a motor.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented above in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896